Citation Nr: 0729569	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected residuals of a 
broken nose.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected residuals of a broken nose.  


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1963.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2007, the veteran and his cousin testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran seeks service connection for sleep apnea on a 
theory of secondary service connection.  38 C.F.R. § 3.310(a) 
provides that a disability shall be service-connected if the 
disability is proximately due to or the result of a service 
connected disability.  Similarly, any increase in the 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b).  In the case of aggravation, VA will not 
concede that the non-service connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  Id.  

VA's duty to assist a veteran in substantiating a claim 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim and certain other 
conditions are met.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  

Of record is an October 2002 VA examination report of medical 
examination of the veteran.  The examiner addressed 
causation, under 38 C.F.R. § 3.310 (a), but did not 
sufficiently address the issue of aggravation, as provided in 
38 C.F.R. § 3.310(b).  Indeed, the opinion added ambiguity to 
the issue of aggravation in that the examiner discussed the 
veteran's service-connected residuals of a broken nose but 
then indicated that the veteran's weight and large tongue 
base are the most important contributing factors to his sleep 
apnea, thus clouding the question of whether the veteran's 
service-connected disability has aggravated his sleep apnea.  

Additionally, the examiner indicated that he had not reviewed 
the veteran's claims file.  Because VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment, a remand is 
required to obtain a medical opinion after a review of the 
claims file.  Green v. Derwinski, 1 Vet. App. 121 (1991); 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2007).  

On remand, the veteran should be afforded another medical 
examination and a medical opinion obtained as to whether his 
sleep apnea is aggravated by his service-connected residuals 
of a broken nose.  

The veteran has also claimed entitlement to service 
connection for a psychiatric disorder as secondary to 
service-connected residuals of a broken nose.  He claims that 
his service-connected residuals of a broken nose result in 
sleep apnea, which in turn causes depression.  This claim is 
inextricably intertwined with his claim for entitlement to 
service connection for sleep apnea.  See Hoyer v. Derwinski, 
1 Vet. App. 208 (1991).  Thus, the Board cannot decide the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder until the above referenced 
medical examination and opinion are completed.  

Furthermore, if the medical opinion rendered with regard to 
the veteran's sleep apnea is arguably favorable to the 
veteran, additional development of the record will be 
necessary prior to adjudication of the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  

VA outpatient clinic records from 2001 through 2005 contain 
evidence of treatment for anxiety and depression but do not 
indicate any underlying bases for these symptoms.  In an 
October 1991 letter from The Jackson Mental Health Center, a 
psychiatrist stated that the veteran then suffered from 
depression exacerbated by sleep apnea exacerbated by nasal 
problems.  While this doctor provided no underlying rationale 
for the statement, the threshold for an indication of 
association between service and a current disorder is a low 
one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, in the event that an opinion is obtained 
indicating that the veteran's sleep apnea has been aggravated 
by his service-connected residuals of a broken nose, a 
psychiatric examination of the veteran and a nexus opinion 
must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination.  The claims file 
and a copy of this remand must be provided 
to the examiner, and the examiner must 
review the claims file and remand in 
conjunction with the examination.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's sleep 
apnea was caused by his service-connected 
residuals of a broken nose.

If not, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's sleep 
apnea was aggravated by his service-
connected residuals of a broken nose.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

2.  If the opinion rendered in conjunction 
with the pulmonary examination is 
favorable to the veteran, schedule him for 
a VA psychiatric examination.  The claims 
file and a copy of this remand must be 
provided to the examiner, and the examiner 
must review the claims file and remand in 
conjunction with the examination.  

The examiner is asked to identify all 
psychiatric disorders, if any, currently 
suffered by the veteran.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any of the identified 
psychiatric disorders were either (a) 
caused by, or (b) aggravated by the 
veteran's sleep apnea.

If not, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any of the veteran's 
current psychiatric disorders were either 
(a) caused by, or (b) aggravated by his 
service-connected residuals of a broken 
nose.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

3.  Finally, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence received 
since the issuance of the April 2005 
Statement of the Case.  The veteran should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

